Case 1:20-cv-03178-LJL Document 117 Filed 01/13/21 Page 1 of 8




                                                   1/13/2021
Case 1:20-cv-03178-LJL Document 117 Filed 01/13/21 Page 2 of 8
Case 1:20-cv-03178-LJL Document 117 Filed 01/13/21 Page 3 of 8
Case 1:20-cv-03178-LJL Document 117 Filed 01/13/21 Page 4 of 8
Case 1:20-cv-03178-LJL Document 117 Filed 01/13/21 Page 5 of 8
Case 1:20-cv-03178-LJL Document 117 Filed 01/13/21 Page 6 of 8
Case 1:20-cv-03178-LJL Document 117 Filed 01/13/21 Page 7 of 8
Case 1:20-cv-03178-LJL Document 117 Filed 01/13/21 Page 8 of 8
